                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                     Case No. 5:20-cv-00435-M

      TONY CREECH,                                    )
                                                      )
                                        Plaintiff,    )
                                                      )
     V.                                               )                          ORDER
                                                      )
     ANDREW SAUL, Commissioner of                     )
     Social Security,                                 )
                                                      )
                                        Defendant.    )

          On August 13, 2020, Magistrate Judge Jones issued a memorandum and recommendation (the

"M&R"). [DE-4] In the M&R, Judge Jones recommended that the court deny Plaintiff Tony Creech 's

motion for leave to proceed informa pauperis. [DE-1] The deadline for Plaintiff to object to the M&R has

passed, and Plaintiff has not filed any objections.

       The Fourth Circuit has said:

             The Federal Magistrates Act requires a district court to make a de novo
             determination of those portions of the magistrate judge's report or specified
             proposed findings or recommendations to which objection is made. By contrast, in
             the absence of a timely filed objection, a district court need not conduct a de novo
             review, but instead must only satisfy itself that there is no clear error on the face of
             the record in order to accept the recommendation.

Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation marks,

brackets, emphases, and citations omitted); see 28 U.S .C. § 636(b)(l); Fed. R. Civ. P. 72.




                                                          1



                Case 5:20-cv-00435-M Document 5 Filed 09/03/20 Page 1 of 2
       The court has reviewed the M&R and the record and is satisfied that there is no clear error reflected

on the face thereof. Accordingly, the court ADOPTS the M&R and DENIES Plaintiffs motion, and

DIRECTS Plaintiff to tender the $400 filing and administrative fee to the clerk.



       SO ORDERED this the ~           day of   M ,2020.
                                                    2k/ifVl~J~
                                                  RICHARD E. MYERS II
                                                  UNITED STATES DISTRICT JUDGE




                                                      2



               Case 5:20-cv-00435-M Document 5 Filed 09/03/20 Page 2 of 2
